Exhibit 10.27

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of May 1, 2014, (the
“Effective Date”), between Florida Community Bank, National Association (the
“Company”), and James E. Baiter (“Executive”). This Agreement supersedes the
Amended and Restated Employment Agreement between the Company and Executive
dated as of January 31, 2011, as amended on January 23, 2013 (as amended, the
“Prior Agreement”).

WHEREAS, the Company desires to continue to employ Executive as the Chief Credit
Officer with the title of Executive Vice President, and Executive desires to
continue such employment on the terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

Term of Employment. The term of employment under this Agreement shall commence
as of the Effective Date, and subject to earlier termination provided in Section
4 hereof, shall end on April 30, 2017 (the “Term”). For purposes of clarity, if
Executive’s employment continues after the expiration of the Term, his
employment shall be at-will.

Employment.

Employment by the Company. Executive agrees to be employed by the Company upon
the terms and subject to the conditions set forth in this Agreement. Executive
shall serve as the Chief Credit Officer with the title Executive Vice President
and shall report to the President and Chief Executive Officer of the Company.

Performance of Duties. During his employment, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
President and Chief Executive Officer and serve the Company to the best of
Executive’s ability. Executive shall devote his full business time and best
efforts to the business and affairs of the Company (except for vacation periods
and periods of illness or incapacity).

Place of Performance. Executive shall be based at the Company’s principal
offices in Weston, Florida, subject to such reasonable travel as may be required
in the performance of his duties.

Compensation and Benefits.

Base Salary. The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $300,000. The Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”) may determine in its
sole discretion to increase, but not decrease, the Base Salary. Payments of the
Base Salary shall be payable in equal installments in accordance with the
Company’s standard payroll practices.

Annual Incentive Bonus Plan. Executive shall be eligible to receive an annual
cash incentive bonus (the “Annual Bonus”) as may be determined by the
Compensation Committee in its discretion pursuant to the terms of the Company’s
annual incentive plan, as it may be amended from time to time. The Annual Bonus,
if any, shall be paid to Executive when bonuses are paid by the Company to other
senior executives of the Company.

Benefits and Perquisites. Executive shall be entitled to participate in, to the
extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, including without limitation family
medical insurance. Notwithstanding the foregoing, Executive shall not be
entitled to participate in any Company severance plan other than as provided
specifically herein. Executive shall be entitled to annual vacation in
accordance with Company policy.

Business Expenses. The Company agrees to reimburse Executive for all reasonable
and necessary travel, business entertainment and other business expenses
incurred by Executive in connection with the performance of his duties under
this Agreement in accordance with, and subject to, the Company’s standard
policies. Such reimbursements shall be made by the Company on a timely basis
upon submission by Executive of vouchers in accordance with the Company’s
standard procedures.

 

1



--------------------------------------------------------------------------------

No Other Compensation or Benefits; Payment. The compensation and benefits
specified in this Section 3 and in Section 4 of this Agreement shall be in lieu
of any and all other compensation and benefits. Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement (i) shall be made in accordance with the relevant Company policies in
effect from time to time to the extent the same are consistently applied,
including normal payroll practices, and (ii) shall be subject to all legally
required and customary withholdings.

Cessation of Employment. In the event Executive shall cease to be employed by
the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.

Compensation Following Termination. Executive shall be entitled only to the
following compensation and benefits upon termination of his employment:

General. On any termination of Executive’s employment, he shall be entitled to:

any accrued but unpaid Base Salary and unused vacation through the date of
termination, which amount shall be payable within ten (10) working days of the
date of termination;

any accrued but unpaid expenses required to be reimbursed in accordance with
Section 3(e) of this Agreement;

receive any benefits to which he may be entitled upon termination of his
employment pursuant to the plans and programs referred to in Section 3(d) hereof
or as may be required by applicable law; and

receive any amounts or benefits to which he may be entitled upon termination of
his employment pursuant to the plans and agreement referred to in Sections 3(b)
and 3(c) hereof in accordance with the terms of such plans and agreement.

Termination by the Company for Cause; Termination by Executive Without Good
Reason. In the event that Executive’s employment is terminated prior to the
expiration of the Term (i) by the Company for Cause (as defined below) or (ii)
by Executive without Good Reason (as defined below), Executive (or his estate,
as the case may be) shall be entitled only to those items identified in Section
4(a).

Termination by Reason of Disability. In the event that Executive’s employment is
terminated prior to the expiration of the Term by reason of Executive’s
Disability (as defined below), Executive shall be entitled only to the
following:

those items identified in Section 4(a);

if Executive timely elects COBRA continuation coverage, the Company will pay
through the COBRA Payment End Date (as defined below) the monthly premiums for
the level of coverage Executive maintained on the date of termination. The
“COBRA Payment End Date” shall be the earlier of (A) eighteen months following
the date of termination and (B) the date Executive becomes employed by a third
party and is eligible for coverage under the group benefits plan of the new
employer. If during the period Executive is receiving this benefit, Executive
obtains new employment and becomes eligible for coverage under the group
benefits plan of the new employer, Executive must promptly notify the Company in
writing of such eligibility; and

the continued payment of Base Salary through the end of the Term (determined
immediately prior to the termination of Executive’s employment), less any
disability benefits provided to Executive by the Company or under any disability
insurance paid for, or for which premiums paid by Executive were reimbursed, by
the Company.

Termination by Reason of Death. In the event that Executive’s employment is
terminated prior to the expiration of the Term by reason of Executive’s death,
Executive shall be entitled only to the following:

those items identified in Section 4(a);

 

2



--------------------------------------------------------------------------------

if Executive’s spouse timely elects COBRA continuation coverage, the Company
will pay the monthly premiums during the COBRA continuation coverage period for
the level of coverage Executive maintained prior to his death; and

the continued payment of Base Salary to Executive’s estate through the end of
the Term (determined immediately prior to Executive’s death), less any life
insurance benefits provided by the Company or any life insurance paid for, or
for which the premiums paid by Executive were reimbursed, by the Company.

Termination by the Company Without Cause or by Executive for Good Reason. In the
event that Executive’s employment is terminated prior to the expiration of the
Term (x) by the Company without Cause or (y) by Executive for Good Reason,
Executive shall be entitled only to the following:

those items identified in Section 4(a);

if Executive timely elects COBRA continuation coverage, the Company will pay
through the COBRA Payment End Date the monthly premiums for the level of
coverage Executive maintained on the date of termination, provided that if
during the period Executive is receiving this benefit, Executive obtains new
employment and becomes eligible for coverage under the group benefits plan of
the new employer, Executive must promptly notify the Company in writing of such
eligibility; and

the payment of an amount equal to the product of one (1) times the sum of (A)
Executive’s Base Salary (as determined pursuant to Section 3(a)) and (B) an
amount equal to the average of the annual bonuses paid or payable by Company to
Executive for the two annual bonus periods ended immediately prior to year in
which his employment was terminated (the “Average Bonus”), which amount shall be
payable in equal installments during the twelve (12) months following the date
of termination in accordance with the Company’s normal payroll practices (the
“Severance Pay”).

Termination by Executive in Connection With a Change of Control. In the event
that Executive’s employment is terminated prior to the expiration of the Term
within six (6) months before or twelve (12) months following a Change of Control
(i) by the Company without Cause or (ii) by Executive for Good Reason, Executive
shall be entitled to the payments and benefits provided in Section 4(e) except
that the Severance Pay shall be an amount equal to product of two (2) times the
sum of (A) Executive’s Base Salary (as determined immediately prior to
Executive’s termination of employment) and (B) the Average Bonus, which amount
shall be payable in equal installments during the twenty-four (24) months
following the date of termination in accordance with the Company’s normal
payroll practices.

Definitions of Cause, Good Reason, Disability, and Change of Control.

For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) Executive has misappropriated any funds or property of the
Company or its affiliates, or has willfully destroyed property of the Company or
its affiliates; (B) Executive has been convicted of (1) a felony or (2) any
crime (x) involving fraud, dishonesty or moral turpitude or (y) that materially
impairs Executive’s ability to perform his duties and responsibilities with the
Company or that causes material damage to the Company or its affiliates or their
operations or reputation; (C) Executive has violated any banking law or
regulation, memorandum of understanding, cease and desist order, or other
agreement with any banking agency having jurisdiction over the Company which has
resulted or is reasonably likely to result in damage to the Company or its
affiliates; (D) Executive has engaged in any other willful misconduct which
constitutes a breach of fiduciary duty or the duty of loyalty to the Company or
its affiliates and which has resulted or is reasonably likely to result in
material damage to the Company or its affiliates; (E) Executive’s willful and
material failure to perform his duties with the Company (other than as a result
of total or partial incapacity due to physical or mental illness), provided,
however, that, if susceptible of cure, a termination by the Company for Cause
under this Section 4(g)(i)(E) shall be effective only if, within 15 days
following delivery of a written notice by the Company to Executive that
Executive has materially failed to perform his duties and that reasonably
identifies the reason(s) for such determination, Executive has failed to cure
such failure to perform; (F) Executive (1) has willfully violated the Company’s
material policies or rules, which violation has resulted or is reasonably likely
to result in material damage to the Company or its affiliates, or (2) is guilty
of gross negligence or willful misconduct in the performance of his duties with
the Company, which has resulted or is reasonably likely to result in material
damage to the Company or its affiliates, provided, however, that if susceptible
of cure, a termination under this Section 4(g)(i)(F) shall be effective only if
within 15 days following delivery of a written notice by the Company specifying
the nature of the breach, Executive has materially failed to correct the same;
(G) Executive has engaged in any conduct which may result in material injury to
the Company’s reputation if Executive were retained in his position with the
Company, including by way of example but not limitation, a

 

3



--------------------------------------------------------------------------------

failure to honor his personal financial obligations as evidenced by defaults,
judgments, commencement of any bankruptcy proceeding, or appointment of a
trustee or receiver for the Executive; or (F) Executive has materially breached
any material provisions of this Agreement, provided, however, that, if
susceptible of cure, a termination by the Company for Cause under this Section
4(g)(i)(F) shall be effective only if, within 15 days following delivery to
Executive that Executive has materially breached a material provision of this
Agreement and reasonably identifies the reason(s) for such determination,
Executive has failed to cure such breach.

For purposes of this Agreement, the term “Good Reason” shall mean any of the
following: (A) Executive ceases to be a senior executive of the Company; (B) the
failure of the Company to indemnify Executive (including the prompt advancement
of expenses), or to maintain directors’ and officers’ liability insurance
coverage for Executive, as required hereunder, or (C) the Company decreases or
materially fails to pay the compensation described in Section 3 of this
Agreement (in accordance with, and subject to, such provisions); provided,
however, that a termination by Executive for Good Reason under this Section
4(g)(ii) shall be effective only if, within 30 days following delivery of a
written notice by Executive to the Company that Executive is terminating his
employment for Good Reason and that reasonably identified the reason(s) for such
determination, such notice to be given not later than 90 days after the
occurrence of the event(s) claimed to constitute Good Reason, the Company has
failed to cure the circumstances giving rise to Good Reason.

For purposes of this Agreement, a “Disability” shall occur in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) 90 consecutive days or (B) 6
months in any 12-month period due to physical or mental incapacity or
impairment. During any period that Executive fails to perform Executive’s duties
hereunder as a result of incapacity or impairment due to physical or mental
illness (the “Disability Period”), Executive shall continue to receive the
compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of Base Salary and benefits received by Executive during the Disability
Period shall be reduced by the aggregate amounts, if any, payable to Executive
under any disability benefit plan or program provided to Executive by the
Company in respect of such period.

For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred if:

any “person” (together with any other persons acting as a group) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, (the “Act”)) directly or indirectly, of securities of the Company Bond
Street Holdings, Inc. (“Holdings”) representing more than 50% of the total
voting power represented by then outstanding voting securities of the Company or
Holdings (calculated in accordance with Rule 13d-3 of the Act); provided, that
the term “persons” is defined in Sections 13(d) and 14(d) of the Act shall not
include a trustee or other fiduciary holding securities under any employee
benefit plan of the Company or Holdings; or

there shall be consummated a merger of the Company or Holdings , the sale or
disposition by the Company or Holdings of all or substantially all of its
assets, or any other business combination of the Company or Holdings with any
other corporation, other than any such merger or business combination which
would result in the voting securities of the Company or Holdings outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the total voting power represented by the voting
securities of the Company or Holdings or such surviving entity outstanding
immediately after such merger or business combination; or

a majority of the directors who constituted the Board of Directors of the
Company or Holdings at the beginning of any 12-month period are replaced by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election.

Effect of Material Breach of Section 5 on Compensation Following Termination of
Employment. If, at the time of termination of Executive’s employment or any time
thereafter, Executive is in material breach of any covenant contained in Section
5 hereof (which breach, if susceptible to cure, continues unremedied 15 days
following the delivery of written notice by the Company of such material breach
to Executive), except as otherwise required by law, Executive shall not be
entitled to any payments (or if payments have commenced, any continued payment)
under this Section 4.

No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, the Company shall have
no further obligation or liability to Executive or any other person under this
Agreement. The payment of any amounts pursuant to this Section 4 (other than
payments required by law) is expressly conditioned upon the delivery by
Executive to the Company, within 45 days after the date of the termination of
Executive’s employment (and the revocation period for the release lapsing
without revocation within such 45-day period), of a general release in form and
substance

 

4



--------------------------------------------------------------------------------

reasonably satisfactory to the Company of any and all claims Executive may have
against the Company and its directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives. At
the time Executive delivers his general release to the Company, the Company
shall deliver a release of its claims against Executive other than those claims
which would arise from Executive’s fraudulent, criminal or otherwise intentional
wrongful misconduct or from Executive’s knowing violation of federal or state
laws or regulations. If any payment or benefit provided pursuant to this Section
4 that is subject to the receipt of the release constitutes nonqualified
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and could potentially be made or provided in two
different calendar years based on when Executive signs and delivers the release,
such payment or benefit shall be made or provided no earlier than the first
business day of the second of such calendar years.

Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.

No Conflict; No Other Employment. During the period of Executive’s employment
with the Company, Executive shall not: (i) engage in any activity which
conflicts or interferes with or derogates from the performance of Executive’s
duties hereunder nor shall Executive engage in any other business activity,
whether or not such business activity is pursued for gain or profit, except as
approved in advance in writing by the Company; provided, however, that Executive
shall be entitled to manage his personal investments and otherwise attend to
personal affairs, including charitable, social and political activities, in a
manner that does not unreasonably interfere with his responsibilities hereunder,
or (ii) accept or engage in any other employment, whether as an employee or
consultant or in any other capacity, and whether or not compensated therefor.

Noncompetition; Nonsolicitation.

Executive acknowledges and recognizes the highly competitive nature of the
businesses of Holdings, the Company, and each of their respective affiliates
(collectively, the “Company Group”) and that access to the Company Group’s
confidential records and proprietary information and exposure to customers of
the Company Group renders him special and unique within the Company Group’s
industry. In consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (1) his
employment with the Company, and (2) the period beginning on the date of
termination of employment and ending on the first anniversary of the date of
termination of employment (the “Covered Time”), Executive shall not, directly or
indirectly, engage (as owner, investor, partner, stockholder, employer,
employee, consultant, advisor, director or otherwise) in any Competing Business
in any Restricted Area (each as defined below), provided that the provisions of
this Section 5(b)(i) will not be deemed breached merely because Executive owns
less than 5% of the outstanding common stock of a publicly-traded company. For
purposes of this Agreement, “Competing Business” shall mean any community or
regional commercial bank, and “Restricted Area” shall mean the State of Florida.

In further consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during his employment
and the Covered Time, he shall not, directly or indirectly, (1) solicit,
encourage or attempt to solicit or encourage any of the employees, agents,
consultants or representatives of the Company Group to terminate his, her, or
its relationship with the Company Group; (2) solicit, encourage or attempt to
solicit or encourage any of the employees, agents, consultants or
representatives of the Company Group to become employees, agents,
representatives or consultants of any other person or entity; (3) solicit or
attempt to solicit any customer, vendor or distributor of the Company Group in
connection with a Competing Business with respect to any product or service
being furnished, made, sold, rented or leased by the Company Group; or
(4) persuade or seek to persuade any customer, vendor or distributor of the
Company Group to cease to do business or to reduce the amount of business which
such customer, vendor or distributor has customarily done or contemplates doing
with the Company Group, whether or not the relationship between the Company
Group and such customer, vendor or distributor was originally established in
whole or in part through Executive’s efforts. For purposes of this Section
5(b)(ii) only, during the Covered Time, the terms “customer,” “vendor” and
“distributor” shall mean a customer, vendor or distributor who has done business
with the Company Group within twelve months preceding the termination of
Executive’s employment.

Executive understands that the provisions of this Section 5(b) may limit his
ability to earn a livelihood in a business similar to the business of the
Company Group but nevertheless agrees and hereby acknowledges that the
consideration provided under this Agreement, including any amounts or benefits
provided under Sections 3 and 4 hereof and other obligations undertaken by the
Company hereunder, is sufficient to justify the restrictions contained in such
provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

 

5



--------------------------------------------------------------------------------

Proprietary Information. Executive acknowledges that during the course of his
employment with the Company he will necessarily have access to and make use of
proprietary information and confidential records of the Company Group. Executive
covenants that he shall not during his employment or at any time thereafter,
directly or indirectly, use for his own purpose or for the benefit of any person
or entity other than the Company Group, nor otherwise disclose to any individual
or entity, any proprietary information, unless such disclosure is made in the
good faith performance of Executive’s duties hereunder, has been authorized in
writing by the Company, or is otherwise required by law. Executive acknowledges
and understands that the term “proprietary information” includes, but is not
limited to: (i) the software products, programs, applications, and processes
utilized by the Company Group; (ii) the name and/or address of any customer or
vendor of the Company Group or any information concerning the transactions or
relations of any customer or vendor of the Company Group with the Company Group
or any of its or their partners, principals, directors, officers or agents;
(iii) any information concerning any product, technology, or procedure employed
by the Company Group but not generally known to its or their customers, vendors
or competitors, or under development by or being tested by the Company Group but
not at the time offered generally to customers or vendors; (iv) any information
relating to the computer software, computer systems, pricing or marketing
methods, sales margins, cost of goods, cost of material, capital structure,
operating results, borrowing arrangements or business plans of the Company
Group; (v) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company Group; (vi) any
business plans, budgets, advertising or marketing plans; (vii) any information
contained in any of the written or oral policies and procedures or manuals of
the Company Group; (viii) any information belonging to customers or vendors of
the Company Group or any other person or entity which the Company Group has
agreed to hold in confidence; (ix) any inventions, innovations or improvements
covered by this Agreement; and (10) all written, graphic and other material
relating to any of the foregoing. Executive acknowledges and understands that
information that is not novel or copyrighted or patented may nonetheless be
proprietary information. The term “proprietary information” shall not include
information that is or becomes generally available to and known by the public or
information that is or becomes available to Executive on a non-confidential
basis from a source other than the Company Group, or the directors, officers,
employees, partners, principals or agents of the Company Group (other than as a
result of a breach of any obligation of confidentiality).

Confidentiality and Surrender of Records. Executive shall not during his
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except as required by
law, directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or request by the Company, Executive
shall deliver promptly to the Company all property and records of the Company
Group, including, without limitation, all confidential records. For purposes
hereof, “confidential records” means all correspondence, reports, memoranda,
files, manuals, books, lists, financial, operating or marketing records,
magnetic tape, or electronic or other media or equipment of any kind which may
be in Executive’s possession or under his control or accessible to him which
contain any proprietary information. All property and records of the Company
Group (including, without limitation, all confidential records) shall be and
remain the sole property of the Company Group during Executive’s employment with
the Company and thereafter.

Inventions and Patents. All inventions, innovations or improvements (including
policies, procedures, products, improvements, software, ideas and discoveries,
whether patent, copyright, trademark, service mark, or otherwise) conceived or
made by Executive, either alone or jointly with others, in the course of his
employment by the Company, belong to the Company. Executive will promptly
disclose in writing such inventions, innovations or improvements to the Company
and perform all actions reasonably requested by the Company to establish and
confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.

Mutual Non-Disparagement. Executive shall not, at any time during or after his
employment with the Company, make or publish any derogatory, unfavorable,
negative, disparaging, false, damaging or deleterious written or oral statements
or remarks regarding the Company Group or any members its boards of directors or
managements, or any of their respective business affairs or performance. The
Company, members of its Boards and its senior executives shall not, at any time
during or after Executive’s employment with the Company, make or publish any
derogatory, unfavorable, negative, disparaging, false, damaging or deleterious
written or oral statements or remarks regarding Executive.

Enforcement. Executive acknowledges and agrees that, by virtue of his position,
his services and access to and use of confidential records and proprietary
information, any violation by him of any of the undertakings contained in this
Section 5

 

6



--------------------------------------------------------------------------------

would cause the Company Group immediate, substantial and irreparable injury for
which it or they have no adequate remedy at law. Accordingly, Executive agrees
and consents to the entry of an injunction or other equitable relief by a court
of competent jurisdiction restraining any violation or threatened violation of
any undertaking contained in this Section 5. Executive waives posting by the
Company Group of any bond otherwise necessary to secure such injunction or other
equitable relief. Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.

Assignment and Transfer.

Company. This Agreement shall inure to the benefit of and be enforceable by, and
may be assigned by the Company without Executive’s consent to, any purchaser of
all or substantially all of the Company’s business or assets, any successor to
the Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).

Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

Miscellaneous.

Other Obligations. Executive represents and warrants that neither Executive’s
employment with the Company nor Executive’s performance of Executive’s
obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

Nondisclosure. Executive will not disclose to the Company, use, or induce the
Company to use, any proprietary information, trade secrets or confidential
business information of others.

Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as reasonably requested by
the Company, to effect a transition of Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by Executive. The
Company shall reimburse Executive’s reasonable expenses incurred in connection
with such pre-approved work.

Assistance in Proceedings, Etc. Executive shall, during and after his
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall reimburse Executive’s reasonable expenses incurred in connection
with the foregoing obligations.

Mitigation. Executive shall not be required to mitigate damages or the amount of
any payment provided to him under Section 4 of this Agreement by seeking other
employment or otherwise, nor shall the amount of any payments provided to
Executive under Section 4 be reduced by any compensation earned by Executive as
the result of employment by another employer after the termination of
Executive’s employment or otherwise.

No Right of Set-off Etc. The obligation of the Company to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against Executive or others.

Protection of Reputation. During Executive’s employment with the Company and
thereafter, Executive agrees that he will take no action which is intended, or
would reasonably be expected, to harm the reputation of the Company or any of
its affiliates or which would reasonably be expected to lead to unwanted or
unfavorable publicity to the Company or its affiliates. Nothing herein shall
prevent Executive from making any truthful statement in connection with any
investigation by the Company or any governmental authority or in any legal
proceeding.

 

7



--------------------------------------------------------------------------------

Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Florida applicable to agreements made and to be performed wholly
within such jurisdiction, without regard to the principles of conflicts of law
or where the parties are located at the time a dispute arises.

Arbitration.

General. Executive and the Company specifically, knowingly, and voluntarily
agree that they shall use final and binding arbitration to resolve any dispute
(an “Arbitrable Dispute”) between Executive, on the one hand, and the Company
(or any affiliate of the Company), on the other hand. This arbitration agreement
applies to all matters arising out of or related to this Agreement, any other
agreement between Executive and the Company, or Executive’s employment with the
Company or the termination thereof, including without limitation disputes about
the validity, interpretation, or effect of this Agreement, or alleged violations
of it, any payments due hereunder and all claims arising out of any alleged
discrimination, harassment or retaliation, including, but not limited to, those
covered by Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, and the Americans With
Disabilities Act or any other federal, state or local law relating to
discrimination in employment, provided, however, that disputes under the
Indemnification Agreement shall not be arbitrable pursuant to this provision.

Injunctive Relief. Notwithstanding anything to the contrary contained herein,
the Company and any affiliate of the Company (if applicable) shall have the
right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 5 of this Agreement. For purposes of seeking
enforcement of Section 5, the Company and Executive hereby consent to the
jurisdiction of any state or federal court sitting in the county of Collier,
State of Florida.

The Arbitration. Any arbitration pursuant to this Section 7(i) will take place
in Naples, Florida, under the auspices of the American Arbitration Association,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association then in effect, and before a panel of
three arbitrators selected in accordance with such rules. Judgment upon the
award rendered by the arbitrators may be entered in any state or federal court
sitting in the County of Collier, State of Florida.

Fees and Expenses. In any arbitration pursuant to this Section 7(i), except as
otherwise required by law, each party shall be responsible for the fees and
expenses of its own attorneys and witnesses, and the fees and expenses of the
arbitrators shall be divided equally between the Company, on the one hand, and
Executive, on the other hand.

Exclusive Forum. Except as permitted by Section 7(i)(ii) hereof, arbitration in
the manner described in this Section 7(i) shall be the exclusive forum for any
Arbitrable Dispute. Except as permitted by Section 7(i)(ii), should Executive or
the Company attempt to resolve an Arbitrable Dispute by any method other than
arbitration pursuant to this Section 7(i), the responding party shall be
entitled to recover from the initiating party all damages, expenses, and
attorneys’ fees incurred as a result of that breach.

Compliance with Section 409A. The Company makes no representations regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including without limit, under Section 409A of the Code. It is
the intention of the parties hereto that payments and benefits under this
Agreement be exempt from, or in compliance with, Section 409A and accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be
exempt from or in compliance with Section 409A. To the extent any payments of
money or other benefits due to Executive under this Agreement could cause the
application of an acceleration or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payments
or other benefits compliant under Section 409A, or otherwise such payments or
other benefits shall be restructured, to the extent possible, in a manner
determined by the Company that does not cause such acceleration or additional
tax. With respect to any amount payable or benefit provided that the Company
reasonably determined would be nonqualified deferred compensation subject to
Section 409A, all references in this Agreement to Executive’s termination of
employment shall mean his “separation from service” within the meaning of
Section 409A and Treasury regulations promulgated thereunder. Notwithstanding
any other provision in this Agreement, if as of the date on which Executive’s
employment terminates, Executive is a “specified employee” within the meaning of
Section 409A and the regulations as determined by the Company, then to the
extent any amount payable or benefit provided under this Agreement that the
Company reasonably determines would be nonqualified deferred compensation
subject to Section 409A, that under the terms of this Agreement would be payable
prior to the six-month anniversary of Executive’s effective date of termination,
such payment or benefit shall be delayed until the earlier to occur of (a) the
six-month anniversary of such termination date or (b) the date of Executive’s
death. In the case of taxable benefits that constitute deferred compensation,
the Company, in lieu of a delay in payment, may require Executive to pay the
full costs of such benefits during the

 

8



--------------------------------------------------------------------------------

period described in the preceding sentence and reimburse that Executive for said
costs within thirty (30) calendar days after the end of such period. With
respect to any reimbursements under this Agreement, such reimbursement shall be
made on or before the last day of Executive’s taxable year following the taxable
year in which the expense was incurred by Executive. The amount of any expenses
eligible for reimbursement or the amount of any in-kind benefits provided, as
the case may be, under this Agreement during any calendar year shall not affect
the amount of expenses eligible for reimbursement or the amount of any in-kind
benefits provided during any other calendar year. The right to reimbursement or
to any in-kind benefit pursuant to this Agreement shall not be subject to
liquidation or exchange for any other benefit. Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A.

Limitation on Benefits. Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Company
and Executive (collectively, the “Payments”) (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
Section 7(k), would be subject to the excise tax imposed by Section 4999 of the
Code, then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
excise tax under Section 4999; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in Executive’s receipt on an after-tax basis,
of the greatest amount of benefits under this Agreement, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999. Unless
Executive and the Company otherwise agree in writing, any determination required
under this Section 7(k) shall be made in writing by the Company’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 7(k), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely in reasonable, good faith interpretations concerning the application of
Sections 280G and 4999. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 7(k). The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 7(k). If the limitation set forth in
this Section 7(k) is applied to reduce an amount payable to Executive, and the
Internal Revenue Service successfully asserts that, despite the reduction,
Executive has nonetheless received payments which are in excess of the maximum
amount that could have been paid to Executive without being subjected to any
excise tax, then, unless it would be unlawful for the Company to make such a
loan or similar extension of credit to Executive, Executive may repay such
excess amount to the Company as though such amount constitutes a loan to
Executive made at the date of payment of such excess amount, bearing interest at
120% of the applicable federal rate (as determined under Section 1274(d) of the
Code in respect of such loan). The reduction of Company payments, if applicable,
shall be effected in the following order (unless Executive, to the extent
permitted by Section 409A of the Code, elect another method of reduction by
written notice to the Company prior to the Section 280G event): (i) any cash
severance payments (starting with the last payments due), (ii) any other cash
amounts payable to Executive (starting with the last payments due), (iii) any
benefits valued as parachute payments, (iv) acceleration of the vesting of any
stock options for which the exercise price exceeds the then fair market value of
the underlying stock (starting with the last vesting tranches), (v) acceleration
of the vesting of any equity award that is not a stock option (starting with the
last vesting tranches) and (vi) acceleration of the vesting of any stock options
for which the exercise price is less than the fair market value of the
underlying stock (starting with the last vesting tranches).

Entire Agreement. This Agreement (including the plans and agreements referenced
in Section 3) contain the entire agreement and understanding between the parties
hereto in respect of Executive’s employment and supersedes, cancels and annuls
the Prior Agreement and any prior or contemporaneous written or oral agreements,
understandings, commitments and practices between them respecting Executive’s
employment.

Amendment. This Agreement may be amended only by a writing which makes express
reference to this Agreement as the subject of such amendment and which is signed
by Executive and, on behalf of the Company, by its duly authorized officer.

Severability. If any provision of this Agreement or the application of any such
provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by
law. If any provision of this Agreement, or any part thereof, is held to be
invalid or unenforceable because of the scope or duration of or the area covered
by such provision, the parties hereto agree that the court or arbitration panel
making such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law

 

9



--------------------------------------------------------------------------------

and/or shall delete specific words and phrases, and such modified provision
shall then be enforceable and shall be enforced. The parties hereto recognize
that if, in any judicial or arbitral proceeding, a court or arbitration panel
shall refuse to enforce any of the separate covenants contained in this
Agreement, then that invalid or unenforceable covenant contained in this
Agreement shall be deemed eliminated from these provisions to the extent
necessary to permit the remaining separate covenants to be enforced. In the
event that any court or arbitration panel determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable.

Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.

Nonwaiver. Neither any course of dealing nor any failure or neglect of either
party hereto in any instance to exercise any right, power or privilege hereunder
or under law shall constitute a waiver of any other right, power or privilege or
of the same right, power or privilege in any other instance. All waivers by
either party hereto must be contained in a written instrument signed by the
party to be charged and, in the case of the Company, by its duly authorized
officer.

Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed: (i)
in the case of the Company, to Florida Community Bank, National Association,
2500 Weston Road, Weston Florida 33331, attn. Kent Ellert, President and Chief
Executive Officer, and (ii) in the case of Executive, to Executive’s last known
address as reflected in the Company’s records, or to such other address as
Executive shall designate by written notice to the Company. Any notice given
hereunder shall be deemed to have been given at the time of receipt thereof by
the person to whom such notice is given if personally delivered, on the date
following delivery to an overnight delivery service for next day delivery prior
to such service’s deadline for such delivery, or on the date that is three days
after the date of mailing if sent by registered or certified mail.

Survival. Cessation or termination of Executive’s employment with the Company
shall not result in termination of this Agreement. The respective obligations of
Executive and the Company as provided in Sections 4, 5, 6 and 7 of this
Agreement shall survive the expiration or early termination of the Term of this
Agreement.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall be deemed
to be one and the same instrument. Signatures delivered by facsimile shall be
effective for all purposes.

Subject to Regulatory Approval. The parties hereto acknowledge that the
provisions of this Agreement are subject to the approval of the Comptroller of
the Currency and the Federal Deposit Insurance Corporation.

[Signatures on following page]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.

 

FLORIDA COMMUNITY BANK,       EXECUTIVE: NATIONAL ASSOCIATION       By:  

/s/ Kent Ellert

     

/s/ James E. Baiter

  Name:   Kent Ellert       James E. Baiter   Title:   CEO      

 

11